Opinion of the court by
JUDGE WHITE
Affirming.
In 1893 appellees, Wolfe, 'brought suit against appellant, seeking to recover a large sum alleged to be due them on account of a guardianship by appellant. That action finally terminated in a judgment in appellee Wolfe’s favor for $2,000, and a lien on a certain tract of land in Owsley county. Upon appeal to this court that judgment was reversed, with directions to dismiss on account of a plea of limitation. Pending the appeal, and before reversal, the land was sold under the decree, and purchased at decretal sale by the plaintiffs in that judgment, appellees, Wolfe, for some $1,300, being less than two-thirds of its appraised value. After the expiration of one year from the sale, it was confirmed, and deed made to them. After the confirmation, and yet before the judgment of this court on appeal, appellees, Wolfe, sold a portion of the land, and mortgaged the remainder, to appellee Jesse Wilson, to secure a debt due him. When the judgment in the former case was reversed, appellant Blake instituted this action, seeking to recover the land that had been sold under the decree in the former suit, making the Wolfes, Wilson, E. E. Hogg, and H. H. Harris parties defendant. It is' not claimed that Hogg or Harris claim any part of the land, or any interest in same. In a second paragraph of his petition appellant asked a recovery against the Wolfes and *844Wilson for $2,300, the value thereof. There was an issue raised as to the hona fides of the deed and mortgage to Wilson, and also as to whether Wilson had actual knowledge of the appeal from the former judgment. . Upon these matters proof was taken, and it may be said it was shown that the transactions were real, and in good.faith, as the deed and mortgage show; and, further, if it was material, that Wilson knew appellant had prosecuted an appeal from the Wolfe judgment. On final hearing appellant was adjudged and given all the land that had not been sold and conveyed by Wolfe subject to the mortgage debt due Wilson, 'but was denied a recovery of that conveyed to Wilson. The judgment does not determine as to appellant’s right to recover personal judgment against appellees Wolfe. That part of the pleading seems to have been abandoned or ignored, possibly for the reason that appellees Wolfe are alleged to be utterly insolvent. From so much of the judgment as determines Wilson’s right to the land purchased by him, and as to the priority of his mortgage lien over the claim of appellant Blake, an appeal was granted by the trial court, which, as this record shows', is the only appeal.
The question as thus presented is as to the rights of Wilson as vendee and mortgagee of this land sold at judicial sale under an erroneous judgment, and there purchased by the appellees, and conveyed afterwards to Wilson before reversal of erroneous decree of sale. The judgment rendered in favor of Wolfe against appellant Blake was not void, but merely erroneous. This being so, it is well settled that a judicial sale of the property of a judgment defendant, when purchased by a stranger, vests in him absolutely the title of the judgment debtor, and this title is not divested by a subsequent reversal of the judgment. *845It is contended by appellant "that the rule is different where a purchase is made by the judgment plaintiff, and that in such case a. reversal of the erroneous judgment will set aside the sale, or render it void ipso facto. We are referred to the cases of Baker v. Baker, 87 Ky., 461 (10 R. 430) (9 S. W., 382) and Spicer v. Seale, 20 Ky. L. R., 1869 (50 S. W. 47) as sustaining the position. We are referred to other cases to support the same doctrine, but an examination shows they were cases of void judgments and sales, rather than erroneous. On the other hand, we are referred by appellees to the case of Yocum v. Foreman, 14 Bush, 494, and cases there cited, as1 conclusively settling the doctrine that, where the property of a judgment defendant is sold, the purchaser acquires title although the judgment be reversed. The cases of Baker v. Baker, and (Spicer v. Seale, supra, were each where the property of strangers was wrongfully sold under an erroneous decree, and it was held that upon reversal of the erroneous judgment, to which the real owner was not a party, they would be entitled to restitution from the judgment plaintiff, who had purchased their property. In neither of these cases was the real owner of. the property sold in a position to appeal from the judgment rendered, or supersede the execution thereof. In the one case, Jackson and Baker, who were given the land against the judicial sale, had acquired title prior to the judgment; in the other, Spicer had acquired title from the judgment defendant Chambers prior to the judgment under which the land was sold. However, there is nothing in either opinion that holds that a sale, under an erroneous judgment, of property of the supposed debtor against whom the judgment had been, rendered, would be void or voidable after reversal. In*846deed, the Baker ease, referring to the Yocum case, 14 Bush, says: “But it was not then decided, nor do we think any consideration of policy would require or justify courts in holding, purchases of property belonging to another than the judgment debtor as valid when the judgment had been reversed.” ' The court had in the opinion quoted from the Yocum case, and had said that the rule is “limited in its application to title acquired under a judicial sale as against a defendant,” thus expressly recognizing the rule in the Yocum case that a sale of a judgment defendant’s property would pass title, although the judgment be subsequently reversed. The Spicer v. Seale case is distinctly placed on the authority of the Baker case, and quotes the limitation above. The opinion of Yocum v. Foreman has never been questioned, and, where applicable, is yet the law. We are of opinion that the cases of Baker and Spicer, supra, do not apply here, but that this case is governed by the-case of Yocum v. Foreman, supra. It follows that under the judgment sale the title passed to the purchaser Wolfe, and his conveyances to appellee, Wilson, both deed and mortgage are valid and binding. Appellees, Wolfe, are not complaining of the judgment as to them, and so there appears no error to appellants’ prejudice in the judgment appealed from.
There is no judgment against appellees, Wolfe, for damages for the value of the land lost to appellants, but as to this there was no appeal granted below, and no appeal has been asked of the clerk of this.court. Even if that question was properly before us, there is no proof in the record upon which a judgment could have been rendered. The value of this land is not shown in the proof. This must be held to be an exception by appellants to that part *847only of the judgment which adjudges in favor of appellee Wilson under his deed and mortgage, which we have said was not erroneous. Appellee Hogg appears to have no interest in this controversy.
Judgment affirmed.
Petition for rehearing by appellant overruled.